DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-6, 8 and 9 directed to inventions non-elected without traverse.  Accordingly, claims 4-6, 8 and 9 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of February 11, 2022, filed May 06, 2022 is acknowledged.  Claims 1-3 and 7 are pending, claim 1 is independent.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment is provided by the election without traverse in the reply filed January 20, 2022.
The application has been amended as follows: 
Cancel claims 4-6, 8 and 9.

Allowable Subject Matter
Claims 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed bearing steel part is Koyama et al. (US 2016/0122841 A1), hereinafter Koyama (originally of record in the IDS dated July 16, 2021). Koyama teaches a steel part with high bearing fatigue strength for use as a gear ([0001]; claim 1); which comprises the composition in the below table, in mass percentage.  Koyama further teaches a Vicker’s hardness from the surface to 200 micron depth is 600 Hv or more (claim 1; this includes at 50 microns; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
Koyama does not teach or suggest, alone or in combination with the prior art: a number density of oxide particles, which have an equivalent circle diameter of 5 microns or more, and comprise CaO, Al2O3 and SiO2, such that a content ratio of Al2O3 with respect to a total mass of CaO, Al2O3, and SiO2 is 50% by mass or more is 3.0/cm2 or less in an arbitrary cross section of the part, nor wherein a compressive residual stress at the rolling surface is 900 MPa or more, nor the specific aluminum and silicon ranges of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed May 06, 2022 with respect to 35 U.S.C. 112(b) rejections and claim objections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections and objections of February 11, 2022 have been withdrawn. 

Applicant’s arguments, see (i) and (iii), filed May 06, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, applicants details of the criticality of the narrow ranges of aluminum and silicon claimed render them non obvious over the wide ranges of the prior art.  Additionally, the unexpected results provided by the applicant to the criticality of shot peening (details not taught by Koyama) are persuasive over the prior art of record.  The 35 U.S.C. 103 rejections of February 11, 2022 has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784